DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment. 
Acknowledgment is made of applicant’s amendment filed on 02 March 2021.
Claims 1-20 are presented for examination.
Claims 1, 17 and 19 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2021 is in compliance with the provisions of 37 CFR 1.97.  

Response to Argument
Applicant’s arguments filed in the amendment filed on 02 March 2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (U.S. Pub. No.: US 20200034245, hereinafter Kohler), in view of Sait (U.S. Patent No.: US 9940377), and further in view of Rachapudi et al. (U.S. Pub. No.: US 20190332692, hereinafter Rachapudi).
For claim 1, Kohler discloses a method comprising:
determining, by a computing device comprising a processor device, that a first snapshot of a database having a plurality of shards should be taken, each shard having a corresponding snapshot sidecar container of a plurality of snapshot sidecar containers (Kohler: paragraph [0009], “…implementing application consistent snapshots of a sharded relational database distributed across multiple storage arrays…distributed across two or more storage clusters…” paragraph [0028], “…a master backup coordinator coordinates snapshots with…database online backup calls across multiple disparate clusters to guarantee an application consistent snapshot across the disparate clusters of datasets corresponding to the defined group of virtual machines to be backed up together, wherein the term "federated" means to form or be into a single centralized unit. Therefore, a federated consistency coordination protection domain is a plurality of virtual machines with corresponding shards distributed across one or more storage clusters that are grouped together into a single unit such that the single unit may be backed up via an application consistent snapshot.” Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” paragraphs [0033]-[0034], “…includes a dataset that is stored on shards that span across 10 clusters…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local ” Paragraph [0082], “…in some virtualization environments, autonomous entities of a distributed system can be implemented as executable containers. In some systems and/or environments, hypervisor-assisted virtualization techniques and operating system virtualization techniques are combined.” Paragraph [0102], “An executable container instance (e.g., a Docker container instance) can serve as an instance of an application container…,” Fig. 1, 
WHERE “a first snapshot of a database’ is broadly interpreted as “application consistent snapshots of a sharded relational database” or “receiving a request to take an application consistent snapshot of a dataset,”
WHERE “a plurality of shards” is broadly interpreted as “application consistent snapshots of a sharded relational database distributed across multiple storage arrays…” or “two or more data shards distributed on a plurality of storage clusters,”
WHERE “determining, by a computing device comprising a processor device, that a first snapshot of a database having a plurality of shards should be taken” is broadly interpreted as “the defined group of virtual machines to be backed up together” or “master backup coordinator may initiate a freeze call to all slave backup coordinators” (e.g. all slaves in the group),
WHERE “each shard having a corresponding snapshot sidecar container” is virtual machines with corresponding shards distributed across one or more storage clusters” and “slave backup coordinators of the successful freezing of their respective shards”); 
determining a consensus state among the plurality of snapshot sidecar containers that the first snapshot should be taken (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “a consensus state” is broadly interpreted as “Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” or “assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards”); 
directing a snapshot controller to take the first snapshot of the database, the first snapshot generating a shard snapshot for each shard of the plurality of shards (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed…” Paragraph [0034], “…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Fig. 1, 
WHERE “generating a shard snapshot” is broadly interpreted as “the snapshots of the shards”); 
subsequent to the snapshot controller taking the first snapshot of the database, informing each snapshot sidecar container to allow activity on a corresponding shard (Kohler: paragraph [0013], “…issuing, by the master backup coordinator, a backup control call to slave backup coordinators in the FCC-PD…receiving a confirmation of successful freeze of data shards associated to the group of virtual machines from the slave backup coordinators…issuing, by the master backup coordinator, a thaw control call to the slave backup coordinators to unfreeze the data shards after the master backup coordinator receives confirmation of successful completion of the application consistent snapshot from the slave backup coordinators within the FCC-PD.” Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD…Once the master backup coordinator receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed, the master backup coordinator issues a thaw command to resume normal operations on all of the previously frozen shards across the FCC-PD.” 
WHERE “informing each snapshot sidecar container to allow activity on a corresponding shard” is broadly interpreted as “issuing, by the master backup coordinator, a thaw control call to the slave backup coordinators to unfreeze the data shards after the master backup coordinator receives confirmation of successful completion of the application consistent snapshot from the slave backup coordinators within the FCC-PD” which “subsequent to” (e.g. after)  “receiving a confirmation of successful freeze of data shards ”).
	However, Kohler does not explicitly disclose directing, based on the consensus state, each snapshot sidecar container to halt activity on a corresponding shard;
volume snapshot.
Sait discloses volume snapshot (Sait: column 9, lines 26-35, “…to use the program execution service to execute programs, and/or to use archival storage systems (e.g., provided by a remote long-term storage service) to store long-term backups or other snapshot copies of volumes.” Column 12, lines 4-32, “…the creation, use, and deletion of persistent storage volumes and snapshot copies of those volumes…,” WHERE “volume snapshot” is broadly interpreted as “snapshot copies of volumes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by Kohler by implementing “Instant copies of storage volumes” as taught by Sait, because it would provide Kohler’s method with the enhanced capability of “for providing such duplicate or cloned storage volumes” (Sait: column 2, line 66-column 3, line 5) in order to “it can be useful for the customer to run a test environment that includes replicas of the production environment. In order to do so, replication of the storage ” (Sait: column 2, lines 60-65).
	However, Kohler and Sait do not explicitly disclose directing, based on the consensus state, each snapshot sidecar container to halt activity on a corresponding shard.
Rachapudi discloses directing, based on the consensus state, each snapshot sidecar container to halt activity on a corresponding shard (Rachapudi: paragraph [0072]. “In block B166, the backup module 148 checks the status of each shard node, for example, 120A-120B and 122A-122D (as shown in FIG. 1C). The backup module 148 may send a message to configuration server 132 using one or more APIs 146 to obtain the node status. In one aspect, the configuration server 132 provides the status of each shard node whether the shard nodes are active or unavailable” paragraph [0074]. “In block B168, a file system executed by the server is quiesced. In block B170, any other pre-processing that is needed is performed” paragraph [0073]. “In block B172, the backup module 148 takes snapshots for each of the shard nodes including all the alive nodes of the configuration server 132…” where “consensus state” is broadly interpreted as “all the alive nodes” where “to halt activity on a corresponding shard” is broadly interpreted as “a file system executed by the server is quiesced” after “checks the status of each shard node”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR ” as taught by Kohler by implementing “ARCHIVE LOG MANAGEMENT FOR DISTRIBUTED DATABASE CLUSTERS” as taught by Rachapudi, because it would provide Kohler’s method with the enhanced capability of “for efficiently backing up and recovering a database based on a defined point in time” (Rachapudi: paragraph [0007]).
For claim 3, Kohler, Sait and Rachapudi disclose the method of claim 1 wherein determining that the first snapshot of the database should be taken comprises determining, by a snapshot sidecar container of the plurality of snapshot sidecar containers, that the first snapshot of the database should be taken (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…receives all snapshots are successfully completed…” Paragraph [0034], “…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”).
For claim 4, Kohler, Sait and Rachapudi disclose the method of claim 1 further comprising: 
receiving, by a snapshot sidecar container of the plurality of snapshot sidecar containers, a request that the first snapshot of the database be taken (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…receives successful acknowledgements from all slave backup coordinators all snapshots are successfully completed…” Paragraph [0034], “…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Paragraph [0060], “The request may be for a namespace level consistency, and/or a shard master level application consistency (e.g., guaranteed PB level application consistency across all shards in the namespace). In some embodiments, the request may be originated from an application.”); 
determining, based on a current activity of a database container with which the snapshot sidecar container is associated, a snapshot request response (Kohler: Paragraph [0031], “…The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed…” Paragraph [0034], “…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Paragraph [0102], “An executable container instance (e.g., a Docker container instance) can serve as an instance of an application container…” Paragraph [0103], “In some environments multiple executable containers can be collocated and/or can share one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod).”
WHERE “a snapshot request response” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” where “a current activity of a database container” is broadly interpreted as “successful freezing of their respective shards”); and 
providing the snapshot request response to a snapshot orchestrator (Kohler: …The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards…” Paragraph [0034], “…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards…” where “a snapshot orchestrator” is broadly interpreted as “master backup coordinator”).
For claim 5, Kohler, Sait and Rachapudi disclose the method of claim 4 further comprising: 
receiving, by the snapshot orchestrator, a plurality of snapshot request responses from ones of the plurality of snapshot sidecar containers (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”); and 
determining the consensus state by determining that a threshold number of snapshot request responses indicate that the first snapshot can be taken (Kohler: Paragraph [0031], paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “a threshold number of snapshot request responses” is broadly interpreted as “all 10 clusters within the federated consistency group successfully acknowledged”).
For claim 6, Kohler, Sait and Rachapudi disclose the method of claim 1 further comprising: 
directing, by a snapshot orchestrator, each snapshot sidecar container to halt activity on the corresponding shard (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “to halt activity on the corresponding shard” is broadly interpreted as “a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards” or freezing of the shards”).
For claim 7, Kohler, Sait and Rachapudi disclose the method of claim 6 further comprising: 
receiving, by the snapshot orchestrator, from each snapshot sidecar container, a notification that the activity has been halted on the corresponding shard prior to directing the snapshot controller to take the first snapshot of the database (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local)…,”
WHERE “a notification that the activity has been halted on the corresponding shard prior to directing the snapshot controller to take the first snapshot of the database” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster” which indicates “the activity has been halted” (e.g. “freezing”) is “prior to directing the snapshot controller to take the first snapshot of the database” (e.g. “receives acknowledgement…of the successful freezing of their respective shards” before “the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards…”).
For claim 8, Kohler, Sait and Rachapudi disclose the method of claim 6 Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster. Once the master backup coordinator receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “take the first snapshot of the database is in response to receiving, by the snapshot orchestrator, from each snapshot sidecar container, the notification that the activity has been halted on the corresponding shard” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster. Once the master backup coordinator receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed” which indicates “take the first snapshot” (e.g. “instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster. Once the master backup coordinator receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed”) after “the notification that the activity has been halted on the corresponding shard” (e.g. “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards…”).
For claim 9, Kohler, Sait and Rachapudi disclose the method of claim 1 wherein directing the snapshot controller to take the first snapshot of the database further comprises directing, by a snapshot orchestrator, the snapshot controller to take the first snapshot of the database (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “directing, by a snapshot orchestrator, the snapshot controller to take the first snapshot of the database” is broadly interpreted as “master backup coordinator” where “master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD…master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective clustes”).
For claim 10, Kohler, Sait and Rachapudi disclose the method of claim 1 wherein directing the snapshot controller to take the first snapshot of the database further comprises directing, by each snapshot sidecar container of the plurality of snapshot sidecar containers, the snapshot controller to take a shard snapshot of the Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “directing, by each snapshot sidecar container of the plurality of snapshot sidecar containers, the snapshot controller to take a shard snapshot of the corresponding shard of the snapshot sidecar container” is broadly interpreted as “initiate a freeze call to all slave backup coordinators…Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster”).
	However, Kohler does not explicitly disclose volume snapshot.
Sait discloses volume snapshot (Sait: column 9, lines 26-35, “…to use the program execution service to execute programs, and/or to use archival storage systems (e.g., provided by a remote long-term storage service) to store long-term backups or other snapshot copies of volumes.” Column 12, lines 4-32, “…the creation, use, and deletion of persistent storage volumes and snapshot copies of those volumes…,” WHERE “volume snapshot” is broadly interpreted as “snapshot copies of volumes”).
It would have been obvious to one of ordinary skill in the art before the effective METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by Kohler by implementing “Instant copies of storage volumes” as taught by Sait, because it would provide Kohler’s method with the enhanced capability of “for providing such duplicate or cloned storage volumes” (Sait: column 2, line 66-column 3, line 5) in order to “it can be useful for the customer to run a test environment that includes replicas of the production environment. In order to do so, replication of the storage volumes is needed.” (Sait: column 2, lines 60-65).
For claim 11, Kohler, Sait and Rachapudi disclose the method of claim 1, further comprising: 
receiving, by a sidecar snapshot container, a notification to halt activity on a database shard that corresponds to the sidecar snapshot container (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “a notification to halt activity on a database shard that corresponds to the sidecar snapshot container” is broadly interpreted as “master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD…”); and 
Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,”
WHERE “sending a command to a volume on which the database shard exists to stop the activity” is broadly interpreted as “The master backup coordinator may initiate a freeze call to all slave backup coordinators…” to “freeze and seize all write operations into their respective local shards within the FCC-PD”).
For claim 12, Kohler, Sait and Rachapudi disclose the method of claim 1, further comprising: 
receiving, by a sidecar snapshot container, a notification to halt activity on the corresponding shard of the sidecar snapshot container (Kohler: Paragraph [0031], Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”); and 
sending a command to a database container to halt the activity on the shard (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…”).
For claim 13, Kohler, Sait and Rachapudi disclose the method of claim 1 further comprising: 
determining that a second snapshot of the database having the plurality of shards should be taken (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Where “a second snapshot” is broadly interpreted as “receiving a request to take an application  snapshot of a dataset stored in one or more shards” (e.g. creating another snapshot with similar processes as creating “first snapshot”); 
requesting, from each of the plurality of snapshot sidecar containers, a snapshot request response (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Where “a snapshot request response” is broadly interpreted as “receives acknowledgement,” where “requesting, from each of the plurality of snapshot sidecar containers, a snapshot request response” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards”); 
receiving, from at least some of the plurality of snapshot sidecar containers, the snapshot request response (Kohler: Paragraph [0031], “…receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Where “snapshot request response” is broadly interpreted as “acknowledgement,” where “receiving, from at least some of the plurality of snapshot sidecar containers, the snapshot request response” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” and “only 9 out of 10 clusters in the federated consistency group successfully froze”); 
determining, based on the snapshot request responses received from the at least some of the plurality of snapshot sidecar containers that a consensus state does not exist (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “a consensus state does not exist” is broadly interpreted as “The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.”
WHERE “determining, based on the snapshot request responses received from the at least some of the plurality of snapshot sidecar containers that a consensus state does not exist” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” and “The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots,” when “only 9 out of 10 clusters in the federated consistency group successfully froze”); and
notifying the plurality of snapshot sidecar containers that the second snapshot will not be initiated (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots. Instead, the master backup coordinator would issue a "thaw" instruction to have the 9 other clusters resume normal operations such that, the application consistent snapshot is canceled so that it may be performed at a later period of time. Perhaps after the issues that plagued the 10.sup.th cluster from successfully freezing its local shards within the timeout period.”
WHERE “notifying the plurality of snapshot sidecar containers that the second snapshot will not be initiated” is broadly interpreted as “the master backup coordinator would issue a "thaw" instruction to have the 9 other clusters resume normal operations such that, the application consistent snapshot is canceled”).
	For claim 14, Kohler, Sait and Rachapudi disclose the method of claim 1 further comprising:
determining that a second snapshot of the database having the plurality of shards should be taken (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its ” Where “a second snapshot” is broadly interpreted as “receiving a request to take an application consistent snapshot of a dataset stored in one or more shards” (e.g. creating another snapshot with similar processes as creating “first snapshot”); 
requesting, from each of the plurality of snapshot sidecar containers, a snapshot request response (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Where “a snapshot request response” is broadly interpreted as “receives acknowledgement,” where “requesting, from each of the plurality of snapshot sidecar containers, a snapshot request response” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards”); 
receiving, from at least some of the plurality of snapshot sidecar containers, the snapshot request response (Kohler: Paragraph [0031], “…receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Where “snapshot request response” is broadly interpreted as “acknowledgement,” where “receiving, from at least some of the plurality of snapshot sidecar containers, the snapshot request response” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” and “only 9 out of 10 clusters in the federated consistency group successfully froze”); 
determining, based on the snapshot request responses received from the at least some of the plurality of snapshot sidecar containers that a consensus state exists (Kohler: Paragraph [0031], “…receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Where “snapshot request response” is broadly interpreted as “acknowledgement,” where “determining, based on the snapshot request responses received from the at least some of the plurality of snapshot sidecar containers that a consensus state exists” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” or “only 9 out of 10 clusters in the federated consistency group successfully froze”); 
The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD…receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Where “notifying each snapshot sidecar container to halt activity on a initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards”); 
determining that the activity cannot be halted on at least one shard of the plurality of shards (Kohler: Paragraph [0031], “…receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Where “the activity cannot be halted on at least one shard of the plurality of shards” is broadly interpreted as “only 9 out of 10 clusters in the federated consistency group successfully froze”); and 
notifying the plurality of snapshot sidecar containers that the second snapshot will not be initiated (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…,” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots. Instead, the master backup coordinator would issue a "thaw" instruction to have the 9 other clusters resume normal operations such that, the application consistent snapshot is canceled so that it may be performed at a later period of time. Perhaps after the issues that plagued the 10.sup.th ”
WHERE “notifying the plurality of snapshot sidecar containers that the second snapshot will not be initiated” is broadly interpreted as “the master backup coordinator would issue a "thaw" instruction to have the 9 other clusters resume normal operations such that, the application consistent snapshot is canceled”).
For claim 15, Kohler, Sait and Rachapudi disclose the method of claim 14 wherein determining that the activity cannot be halted on the at least one shard of the plurality of shards comprises receiving a notification from a snapshot sidecar container that the activity cannot be halted (Kohler: paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” WHERE “receiving a notification from a snapshot sidecar container that the activity cannot be halted” is broadly interpreted as “the 10.sup.th cluster failed to do so after a configurable timeout period expires.” (e.g. “a notification” is broadly interpreted as “failed to do so after a configurable timeout period expires”).
For claim 16, Kohler, Sait and Rachapudi disclose the method of claim 14 wherein determining that the activity cannot be halted on the at least one shard of the plurality of shards comprises: 
setting a timer (Kohler: paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” WHERE “setting a timer” is broadly interpreted as “a configurable timeout period”); 
maintaining track of acknowledgements received from the plurality of snapshot sidecar containers before the timer has expired (Kohler: Paragraph [0031], “…Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” Paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” WHERE “maintaining track of acknowledgements received from the plurality of snapshot sidecar containers” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators,” WHERE “before the timer has expired” is broadly interpreted as “failed to do so after a configurable timeout period expires”); 
determining that the timer has expired (Kohler: Paragraph [0033], “…During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” WHERE “maintaining track of acknowledgements received from the plurality of snapshot sidecar containers” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators,” WHERE “before the timer has expired” is broadly interpreted as “failed to do so after a configurable timeout period expires”); and 
…Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” Paragraph [0033], “…During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” WHERE “determining that an acknowledgement has not been received from at least one of the plurality of snapshot sidecar containers” is broadly interpreted as “receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” and “only 9 out of 10 clusters in the federated consistency group successfully froze”).
For claim 17, Kohler discloses a system comprising: 
one or more memories; one or more processor devices coupled to the one or memories to (Kohler: paragraph [0113], “FIG. 8…Computer system 1400 includes a bus 1406 or other communication mechanism for processor 1407, system memory 1408 (e.g., RAM), static storage device 1409 (e.g., ROM)…”): 
determine that a first snapshot of a database having a plurality of shards should be taken, each shard having a corresponding snapshot sidecar container of a plurality of snapshot sidecar containers (Kohler: paragraph [0009], “…implementing application consistent snapshots of a sharded relational database distributed across multiple storage arrays…distributed across two or more storage clusters…” paragraph [0028], “…a master backup coordinator coordinates snapshots with…database online backup calls across multiple disparate clusters to guarantee an application consistent snapshot across the disparate clusters of datasets corresponding to the defined group of virtual machines to be backed up together, wherein the term "federated" means to form or be formed into a single centralized unit. Therefore, a federated consistency coordination protection domain is a plurality of virtual machines with corresponding shards distributed across one or more storage clusters that are grouped together into a single unit such that the single unit may be backed up via an application consistent snapshot.” Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” paragraphs [0033]-[0034], “…includes a dataset that is stored on shards that span across 10 clusters…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Paragraph [0082], “…in some virtualization environments, autonomous entities of a distributed system can be implemented as executable containers. In some systems and/or environments, hypervisor-assisted virtualization techniques and operating system virtualization techniques are combined.” Paragraph [0102], “An executable container instance (e.g., a Docker container instance) can serve as an instance of an application container…,” Fig. 1, 
WHERE “a first snapshot of a database’ is broadly interpreted as application consistent snapshots of a sharded relational database” or “receiving a request to take an application consistent snapshot of a dataset,”
WHERE “a plurality of shards” is broadly interpreted as “application consistent snapshots of a sharded relational database distributed across multiple storage arrays…” or “two or more data shards distributed on a plurality of storage clusters,”
WHERE “determining, by a computing device comprising a processor device, that a first snapshot of a database having a plurality of shards should be taken” is broadly interpreted as “the defined group of virtual machines to be backed up together” or “master backup coordinator may initiate a freeze call to all slave backup coordinators” (e.g. all slaves in the group),
WHERE “each shard having a corresponding snapshot sidecar container” is broadly interpreted as “virtual machines with corresponding shards distributed across one or more storage clusters” and “slave backup coordinators of the successful freezing of their respective shards”); 
receive, from each of at least a portion of the plurality of snapshot sidecar containers, a determination that the first snapshot should be taken; determine a consensus state among the plurality of snapshot sidecar containers that the first snapshot should be taken (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” paragraph [0033], “For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).”
WHERE “a consensus state” is broadly interpreted as “Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” or “assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards”); 
direct a snapshot controller to take the first snapshot of the database, the first snapshot generating a shard snapshot for the each shard of the plurality of shards (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…receives all snapshots are successfully completed…” Paragraph [0034], “…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Fig. 1, 
WHERE “generating a shard snapshot” is broadly interpreted as “the snapshots of the shards”); 
subsequent to the snapshot controller taking the first snapshot of the database, informing each snapshot sidecar container to allow activity on the corresponding shard (Kohler: paragraph [0013], “…issuing, by the master backup coordinator, a backup control call to slave backup coordinators in the FCC-PD…receiving a confirmation of successful freeze of data shards associated to the group of virtual machines from the slave backup coordinators…issuing, by the master backup coordinator, a thaw control call to the slave backup coordinators to unfreeze the data shards after the master backup coordinator receives confirmation of successful completion of the application consistent snapshot from the slave backup coordinators within the FCC-PD.” Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD…Once the master backup coordinator receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed, the master backup coordinator issues a thaw command to resume normal operations on all of the previously frozen shards across the FCC-PD.” 
WHERE “informing each snapshot sidecar container to allow activity on a corresponding shard” is broadly interpreted as “issuing, by the master backup coordinator, a thaw control call to the slave backup coordinators to unfreeze the data shards after the master backup coordinator receives confirmation of successful completion of the application consistent snapshot from the slave backup coordinators within the FCC-PD” which “subsequent to” (e.g. after)  “receiving a confirmation of successful freeze of data shards associated to the group of virtual machines from the slave backup coordinators”).
However, Kohler does not explicitly disclose “based on a runtime environment of the corresponding shard;” as in “receive, from each of at least a portion of the plurality of snapshot sidecar containers, a determination that the first snapshot should be taken based on a runtime environment of the corresponding shard.” 
volume snapshot.
Sait discloses volume snapshot (Sait: column 9, lines 26-35, “…to use the program execution service to execute programs, and/or to use archival storage systems (e.g., provided by a remote long-term storage service) to store long-term backups or other snapshot copies of volumes.” Column 12, lines 4-32, “…the creation, use, and deletion of persistent storage volumes and snapshot copies of those volumes…,” WHERE “volume snapshot” is broadly interpreted as “snapshot copies of volumes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by Kohler by implementing “Instant copies of storage volumes” as taught by Sait, because it would provide Kohler’s method with the enhanced capability of “for providing such duplicate or cloned storage volumes” (Sait: column 2, line 66-column 3, line 5) in order to “it can be useful for the customer to run a test environment that includes replicas of the production environment. In order to do so, replication of the storage volumes is needed.” (Sait: column 2, lines 60-65).
However, Kohler and Sait do not explicitly disclose “based on a runtime environment of the corresponding shard” as in “receive, from each of at least a portion of the plurality of snapshot sidecar containers, a determination that the first snapshot should be taken based on a runtime environment of the corresponding shard.” 
Rachapudi discloses based on a runtime environment of the corresponding shard (Rachapudi: paragraph [0072]. “In block B166, the backup module 148 checks the status of each shard node, for example, 120A-120B and 122A-122D (as shown in FIG. 1C). The backup module 148 may send a message to configuration server 132 using one or more APIs 146 to obtain the node status. In one aspect, the configuration server 132 provides the status of each shard node whether the shard nodes are active or unavailable” WHERE “based on a runtime environment” is broadly interpreted as “whether the shard nodes are active or unavailable” (e.g. “a runtime environment” on “shard nodes” that are “active,” and no runtime environment when “shard nodes” that are “unavailable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by Kohler by implementing “ARCHIVE LOG MANAGEMENT FOR DISTRIBUTED DATABASE CLUSTERS” as taught by Rachapudi, because it would provide Kohler’s method with the enhanced capability of “for efficiently backing up and recovering a database based on a defined point in time” (Rachapudi: paragraph [0007]).
For claim 18, it is a system claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (U.S. Pub. No.: US 20200034245), in view of Sait (U.S. Patent No.: US 9940377), and further in view of Rachapudi et al. (U.S. Pub. No.: US 20190332692, hereinafter Rachapudi), and further in view of DHAMDHERE et al. (U.S. Pub. No.: 20190065323, hereinafter DHAMDHERE).
For claim 2, Kohler, Sait and Rachapudi disclose the method of claim 1 wherein determining that the first snapshot of the database should be taken comprises determining, that the first snapshot of the database should be taken (Kohler: paragraph [0013], “In one or more embodiments, generating the application consistent snapshots of the FCC-PD…issuing, by the master backup coordinator, a backup control call to slave backup coordinators in the FCC-PD; receiving a confirmation of successful freeze of data shards associated to the group of virtual machines from the slave backup coordinators; issuing, by the master backup coordinator, a control call to perform a storage cluster level snapshot of respective objects for entities with a local domain of the slave backup coordinators; and issuing, by the master backup coordinator, a thaw control call to the slave backup coordinators to unfreeze the data shards after the master backup coordinator receives confirmation of successful completion of ” paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards within an FCC-PD that spans across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD…the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…”).
However, Kohler, Sait and Rachapudi do not explicitly disclose by a snapshot orchestrator communicatively coupled to each snapshot sidecar container of the plurality of snapshot sidecar containers.
DHAMDHERE discloses by a snapshot orchestrator communicatively coupled to each snapshot sidecar container of the plurality of snapshot sidecar containers (DHAMDHERE: paragraph [0004], “…multiple containers may be created and managed by container orchestrators (e.g., Kubernetes.RTM. clusters or Docker.RTM. swarm) across a number of VMs and host computers. For containers running in VMs in particular, storage and availability operations, such as backup and restore, snapshot and cloning…” paragraph [0016], “FIG. 1 illustrates an approach for creating a snapshot of a containerized application, container cluster service 120 runs in a container cluster 100.sub.1, which may include multiple containers running on virtual machines in host computing systems, with the containers being created and managed by a container orchestrator. Container cluster service 120 may be hosted as a stand-alone service in one embodiment, and available as a distributed service. Examples of container orchestrators include the publicly-available Kubernetes.RTM. and Docker.RTM. swarm…” paragraph [0028], “In the case of container clusters such as clusters 100.sub.1-100.sub.2 described above with respect to FIG. 1, container orchestrators (not shown), also referred to as container orchestration tools, may run in system 200 to manage containers across the infrastructure.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by Kohler by implementing “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by DHAMDHERE, because it would provide Kohler’s method with the enhanced capability of “…permit snapshots of stateful containerized applications to be taken without requiring the computationally expensive ” (DHAMDHERE: paragraph [0058]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (U.S. Pub. No.: US 20200034245), in view of Sait (U.S. Patent No.: US 9940377), and further in view of Jagtap et al. (U.S. Patent No.: US 9590872, hereinafter Jagtap), and further in view of Rodgers (U.S. Pub. No.: US 20180075130), Kristiansson et al. (U.S. Pub. No.: US 20190394302, hereinafter Kristiansson).
For claim 19, Kohler discloses a computer program product stored on a non-transitory computer-readable storage medium and including instructions configured to cause one or more processor devices to: 
initiate a snapshot sidecar container by: determine that a first snapshot of a database having a plurality of shards should be taken, each shard having a corresponding snapshot sidecar container of a plurality of snapshot sidecar containers (Kohler: paragraph [0009], “…implementing application consistent snapshots of a sharded relational database distributed across multiple storage arrays…distributed across two or more storage clusters…” paragraph [0028], “…a master backup coordinator coordinates snapshots with…database online backup calls across multiple disparate clusters to guarantee an application consistent snapshot across the disparate clusters of datasets corresponding to the defined group of virtual machines to be backed up together, wherein the term "federated" means to form or be formed into a single centralized unit. Therefore, a federated consistency coordination protection domain is a plurality of virtual machines with corresponding shards distributed across one or more storage clusters that are grouped together into a single unit such that the single unit may be backed up via an application consistent snapshot.” Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” paragraphs [0033]-[0034], “…includes a dataset that is stored on shards that span across 10 clusters…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Paragraph [0082], “…in some virtualization environments, autonomous entities of a distributed system can be implemented as executable containers. In some systems and/or environments, hypervisor-assisted virtualization techniques and operating system virtualization techniques are combined.” Paragraph [0102], “An executable container instance (e.g., a Docker container instance) can serve as an instance of an application container…,” Fig. 1, 
WHERE “a first snapshot of a database’ is broadly interpreted as “application consistent snapshots of a sharded relational database” or “receiving a request to take an application consistent snapshot of a dataset,”
WHERE “a plurality of shards” is broadly interpreted as “application consistent snapshots of a sharded relational database distributed across multiple storage arrays…” or “two or more data shards distributed on a plurality of storage clusters,”
WHERE “determining, by a computing device comprising a processor device, that a first snapshot of a database having a plurality of shards should be taken” is the defined group of virtual machines to be backed up together” or “master backup coordinator may initiate a freeze call to all slave backup coordinators” (e.g. all slaves in the group),
WHERE “each shard having a corresponding snapshot sidecar container” is broadly interpreted as “virtual machines with corresponding shards distributed across one or more storage clusters” and “slave backup coordinators of the successful freezing of their respective shards”); 
determine a consensus state among the plurality of snapshot sidecar containers that the first snapshot should be taken (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…” For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots.” Paragraph [0034], “However, assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” WHERE “a consensus state” is broadly interpreted as “Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards” or “assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards”); 
direct a snapshot controller to take the first snapshot of the database, the first snapshot generating a shard snapshot for the each shard of the plurality of shards (Kohler: Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD. Once the master backup coordinator receives acknowledgement from each of the slave backup coordinators of the successful freezing of their respective shards, the master backup coordinator instructs each of the slave backup coordinators to take the snapshot of the respective shards within its respective cluster…receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed…” Paragraph [0034], “…assuming all 10 clusters within the federated consistency group successfully acknowledged the completion of the freezing of the shards, then the master backup coordinator would instruct the slave backup coordinators to take the snapshots of the shards within its coordination domain local (CD-local).” Fig. 1, WHERE “generating a shard snapshot” is broadly interpreted as “the snapshots of the shards”); 
subsequent to the snapshot controller taking the first snapshot of the database, informing each snapshot sidecar container to allow activity on the corresponding shard (Kohler: paragraph [0013], “…issuing, by the master backup coordinator, successful freeze of data shards associated to the group of virtual machines from the slave backup coordinators…issuing, by the master backup coordinator, a thaw control call to the slave backup coordinators to unfreeze the data shards after the master backup coordinator receives confirmation of successful completion of the application consistent snapshot from the slave backup coordinators within the FCC-PD.” Paragraph [0031], “Upon receiving a request to take an application consistent snapshot of a dataset stored in one or more shards…across multiple clusters of a storage architecture, a master backup coordinator may be elected to coordinate the implementation of the snapshots. The master backup coordinator may initiate a freeze call to all slave backup coordinators to freeze and seize all write operations into their respective local shards within the FCC-PD…Once the master backup coordinator receives successful acknowledgements from all slave backup coordinators that all snapshots are successfully completed, the master backup coordinator issues a thaw command to resume normal operations on all of the previously frozen shards across the FCC-PD.” 
WHERE “informing each snapshot sidecar container to allow activity on a corresponding shard” is broadly interpreted as “issuing, by the master backup coordinator, a thaw control call to the slave backup to unfreeze the data shards after the master backup coordinator receives confirmation of successful completion of the application consistent snapshot from the slave backup coordinators within the FCC-PD” which “subsequent to” (e.g. after)  “receiving a confirmation of successful freeze of data shards associated to the group of virtual machines from the slave backup coordinators”).
	However, Kohler does not explicitly disclose determining a container specification contains instructions to initiate a database container; 
changing the container specification to generate a container specification that includes a new command that causes initiation of the snapshot sidecar container;
volume snapshot.
Sait discloses volume snapshot (Sait: column 9, lines 26-35, “…to use the program execution service to execute programs, and/or to use archival storage systems (e.g., provided by a remote long-term storage service) to store long-term backups or other snapshot copies of volumes.” Column 12, lines 4-32, “…the creation, use, and deletion of persistent storage volumes and snapshot copies of those volumes…,” WHERE “volume snapshot” is broadly interpreted as “snapshot copies of volumes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED ” as taught by Kohler by implementing “Instant copies of storage volumes” as taught by Sait, because it would provide Kohler’s method with the enhanced capability of “for providing such duplicate or cloned storage volumes” (Sait: column 2, line 66-column 3, line 5) in order to “it can be useful for the customer to run a test environment that includes replicas of the production environment. In order to do so, replication of the storage volumes is needed.” (Sait: column 2, lines 60-65).
	However, Kohler and Sait do not explicitly disclose determining a container specification contains instructions to initiate a database container; 
changing the container specification to generate a container specification that includes a new command that causes initiation of the snapshot sidecar container.
Jagtap discloses determining a container specification contains instructions to initiate a database container (Jagtap: column 3, lines 6-22, “…Each of the plurality of different containers may comprise a container specification that specifies each resource upon which the process of that container depends to provide a service. And each container specification may comprise first operations configured to automatically deploy the container by invoking first workflows that install that container in the context of the service delivery solution…” column 7, lines 20-25, “Each of the databases 110-114 and 120-124 within the communications network 100 comprises memory that is configured to store data records, ”
WHERE “a container specification contains instructions to initiate a database container” is broadly interpreted as “each container specification may comprise first operations configured to automatically deploy the container,”
WHERE “instructions” is broadly interpreted as “first operations,”
WHERE “to initiate a database container” is broadly interpreted as “automatically deploy the container.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by Kohler by implementing “Automated cloud IT services delivery solution model” as taught by Jagtap, because it would provide Kohler’s method with the enhanced capability of “…defines a plurality of common capabilities that comprise operations. Those operations are configured to be invoked by a plurality of different processes on a plurality of different containers…utilize different containers interchangeably in a plurality of different service delivery solutions and may expand and contract each of the plurality of different service delivery solutions by invoking greater or fewer processes on greater or fewer containers” (Jagtap: column 2, line provide a flexible and modular cloud IT service delivery solution model…” (Jagtap: column 2, line 55-57).
However, Kohler, Sait and Jagtap do not explicitly disclose changing the container specification to generate a container specification that includes a new command that causes initiation of the snapshot sidecar container.
Rodgers discloses changing the specification to generate a specification that includes a new command (Rodgers: paragraph [0003], “The processor-based method further includes automatically converting the first set of specifications into an initial script, where the initial script is executable.” Where “a specification that includes a new command” is broadly interpreted as “an initial script” (script includes a set of commands, and is executable)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by Kohler by implementing “CONFIGURABLE SEARCH CATEGORIES INCLUDING RELATED INFORMATION AND RELATED ACTION FUNCTIONALITY OVER A RELATIONAL DATABASE” as taught by Rodgers, because it would provide Kohler’s method with the enhanced capability of “…automatically converting the first set of specifications into an initial script” (Rodgers: paragraph [0003]) (e.g. saving user’s time and effort to write the script himself).
However, Kohler, Sait, Jagtap and Rodgers do not explicitly disclose that causes initiation of the snapshot sidecar container.
Kristiansson discloses that causes initiation of the snapshot sidecar container (Kristiansson: Paragraph [0005], “…software containers communicate with external entities, such as other software containers… ” Paragraph [0007], “…deploy a software container. The method comprises the steps of: receiving a trigger to deploy a software container… obtaining a container specification of the image, the container specification comprising information of at least one service exposed by the set of at least one module…” Paragraph [0051], “A deployment server 1 is used when a set of software containers are to be deployed. One image can be used for multiple instances of a software container. The deployment server 1 only needs to deploy (at least) one software container and a deployment configuration. Additional software containers of the same type can then optionally be deployed without further management by the software containers themselves. In other words, the deployment server 1 is needed for initial deployment of a new software container, but the number of concurrent instances running of a particular software container can optionally be managed by the software containers.”
WHERE “the snapshot sidecar container” is broadly interpreted as “Additional software containers,”
WHERE “causes initiation” is broadly interpreted as “deployed,”
WHERE “that causes initiation of the snapshot sidecar container” is broadly interpreted as “Additional software containers of the same type can then optionally be deployed…the number of concurrent instances running of a particular software container can optionally be managed by the software containers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND PRODUCT FOR IMPLEMENTING APPLICATION CONSISTENT SNAPSHOTS OF A SHARDED RELATIONAL DATABASE ACROSS TWO OR MORE STORAGE CLUSTERS” as taught by Kohler by implementing “Security for a Software Container” as taught by Kristiansson, because it would provide Kohler’s method with the enhanced capability of “…the number of concurrent instances running of a particular software container can optionally be managed by the software containers…” (Kristiansson: paragraph [0051]) 
For claim 20, it is a computer program product claim having similar limitations as cited in claim 4. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 4
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169